J-S01024-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

IVAN MARSHALL CROCKETT

                            Appellant                 No. 825 WDA 2014


                    Appeal from the Order February 6, 2014
                 In the Court of Common Pleas of Blair County
              Criminal Division at No(s): CP-07-CR-0000895-2008
                                         CP-07-CR-0000996-2008
                                         CP-07-CR-0000997-2008
                                         CP-07-CR-0002284-2008
                                         CP-07-CR-0002287-2008


BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

JUDGMENT ORDER BY JENKINS, J.:                     FILED JANUARY 30, 2015

       Ivan Marshall Crockett (“Appellant”) appeals from the Blair County

Court of Common Pleas’ order regarding credit for time served. Because the

trial court lacked jurisdiction to enter the order, we vacate the order.

       The following procedural history is relevant to the current appeal. 1 On

September 8, 2010 and October 25, 2010, Appellant filed two PCRA

____________________________________________


1
  A thorough factual and procedural history of this case is set forth in this
Court’s January 14, 2015 Memorandum addressing Appellant’s appeal from
the denial of his petition filed pursuant to the Post Conviction Relief Act
(“PCRA”), 42 Pa.C.S. § 9541 et seq. See Commonwealth v. Crockett, No.
1172 WDA 2013, at 2-9 (Pa.Super. filed Jan. 14, 2015) (unpublished
memorandum) [hereinafter PCRA Memorandum].
J-S01024-15



petitions.   PCRA Memorandum, at 7.            On June 21, 2013, after appointing

counsel and conducting evidentiary hearings, the PCRA court denied the

petitions. Id. at 8. Appellant filed a pro se response to the order and, on

July 16, 2013, he filed a pro se notice of appeal and a pro se motion to

waive counsel. Id. at 8-9. On July 22, 2013, the PCRA court entered an

order, noting Appellant’s intention to waive his right to counsel and vacating

its prior order appointing PCRA counsel. Id. at 9. On November 7, 2013,

this Court remanded the case for a Grazier2 hearing. Id. On December 6,

2013, the PCRA court conducted a Grazier hearing and granted Appellant’s

petition to proceed pro se. Id. On January 14, 2015, this Court affirmed

the denial of the PCRA petition. Id. at 16.

       On February 6, 2014, during the pendency of the PCRA appeal, the

trial court ordered that Appellant:

          [S]hall receive credit for time served from August 7, 2008
          to March 2, 2010.        This reflects research into when
          [Appellant] was first incarcerated and when his state
          sentences began to run on this matter. [Appellant’s] state
          sentences began to run March 2, 2010, and he is not
          entitled to double credit from March to September 2010.

Trial Court Order, 2/6/2014.




____________________________________________


2
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).




                                           -2-
J-S01024-15



       On March 1, 2014, Appellant filed a notice of appeal from the February

6, 2014 order.3 On March 25, 2014, Appellant filed a concise statement of

errors complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(b).        On April 7, 2014, the trial court sent a letter to the

Deputy Prothonotary of this Court stating:

          In this case, Ivan Crockett initiated correspondence about
          whether he had received proper credit for time served.
          This court undertook a review of the record on that issue
          and issued its Order of February 6, 2014 erroneously,
          since jurisdiction remained with the Superior Court. We
          rely on the record for all issues on appeal.

Letter from the Honorable Elizabeth A. Doyle to the Deputy Prothonotary of

the Superior Court of Pennsylvania, dated April 7, 2014.

       Appellant raises the following issue on appeal:

          Was discretion abused by the lower court for failing to
          grant time credit for all time spent in custody as a result of
          a criminal charge for which a sentence was imposed or as
          a result of the conduct on which the charge was based[?]

____________________________________________


3
   The Commonwealth argues Appellant’s notice of appeal was untimely.
Appellee’s Brief at 9-10. Although the notice of appeal was not docketed
until May 15, 2014, the record establishes the appeal was timely. The notice
of appeal is dated March 1, 2014. Commonwealth v. Hopfer, 965 A.2d
270, 272 n. 2 (Pa.Super.2009) (citing Commonwealth v. Castro, 766 A.2d
1283, 1287 (Pa.Super.2001)) (“Pursuant to the ‘prisoner mailbox rule,’ we
deem [an appellant’s] documents filed on the date when he placed them in
the hands of prison authorities for mailing.”). Further, the trial court issued
its order for a concise statement of errors complained of on appeal on March
11, 2014, Appellant filed his concise statement on March 25, 2014, and the
Court sent its letter to this Court on April 7, 2014, all of which occurred prior
to the May 15, 2014 docketing of the notice of appeal.



                                           -3-
J-S01024-15



Appellant’s Brief at 4.

      We agree with the trial court that it lacked jurisdiction to issue its

February 6, 2014 order. Pennsylvania Rule of Appellate Procedure 1701

provides: “Except as otherwise prescribed by these rules, after an appeal is

taken or review of a quasijudicial order is sought, the trial court or other

government unit may no longer proceed further in the matter.” When the

trial court issued its February 6, 2014 order, Appellant’s appeal of the denial

of his PCRA petition was pending in this Court at 1172 WDA 2013. The trial

court, therefore, lacked jurisdiction to issue the order.

      Order vacated.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2015




                                      -4-